2017 IL 119392



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 119392)

              In re LINDA B. (The People of the State of Illinois, Appellee, v.
                                 Linda B., Appellant).


                              Opinion filed September 21, 2017.



        CHIEF JUSTICE KARMEIER delivered the judgment of the court, with
     opinion.

         Justices Freeman, Thomas, Kilbride, Garman, Burke, and Theis concurred in
     the judgment and opinion.



                                          OPINION

¶1       The overarching issue presented in this appeal is whether a timely petition was
     filed, seeking immediate, involuntary admission of respondent for inpatient
     psychiatric treatment in a mental health facility pursuant to article VI of the Mental
     Health and Developmental Disabilities Code (Mental Health Code) (405 ILCS
     5/3-600 et seq. (West 2012) (Emergency Admission by Certification). In order to
     reach that issue, we must find that an exception to the mootness doctrine applies, as
     the 90-day period of hospitalization ordered by the Cook County circuit court has
     expired. The appellate court so found and affirmed the judgment of the circuit
     court. 2015 IL App (1st) 132134. On this record, and with some qualification with
     respect to the appellate court’s analysis, we affirm the judgment of the appellate
     court.


¶2                                      BACKGROUND

¶3       Proceedings in this case were initiated on May 9, 2013, when Connie
     Shay-Hadley, the mental health facility director at Mount Sinai Hospital
     (Mt. Sinai), filed a petition alleging that respondent, Linda B., was a person subject
     to involuntary admission to a treatment facility. The petition sought emergency
     inpatient admission by certificate, pursuant to section 3-600 of the Mental Health
     Code (405 ILCS 5/3-600 (West 2012)), stating that respondent was admitted to the
     “Mental Health Facility/Psychiatric Unit” on April 22, 2013.

¶4       The petition was supported by certificates submitted by Dr. Medela Gartel, who
     examined respondent on May 9, 2013, and Colleen Kurtz, a licensed clinical social
     worker who examined respondent later that same day. Both checked form boxes
     stating that respondent was mentally ill and required “immediate hospitalization”
     for the prevention of harm to respondent or others. Both stated that respondent was
     in need of treatment to prevent deterioration of her condition and that she could not
     understand the nature of her illness or the need for treatment. Gartel added, via
     handwritten notation, that respondent had exhibited “multiple psychiatric
     symptoms including paranoid delusions,” she had been violent with medical staff,
     and she had been wandering and defecating in the hall. Kurtz corroborated that
     observation as well as Gartel’s suggestion that respondent suffered from paranoid
     delusions. Kurtz added that respondent was refusing both medical and psychiatric
     medications.

¶5      On June 11, 2013, the trial court held a hearing addressing the matter of
     involuntary admission. 1 At that hearing, Dr. Elizabeth Mirkin, a board-certified

         1
          Hearing on the May 9 petition was originally set for May 14, 2013, five days from the
     date upon which the petition was filed, which would seem to comport with the temporal



                                               -2-
     psychiatrist, testified that respondent’s hospitalization at Mt. Sinai began on April
     22, 2013, when she was admitted to a “medical floor,” where she was also “treated
     psychiatrically.” With respect to the circumstances prompting respondent’s
     admission, Mirkin volunteered:

         “She actually was board—agitated and very angry behaviors before she was
         admitted in medical floor because she was tachycardia and found to be severely
         anemic.[ 2] She was admitted to the medical floor. She was followed by a
         psychiatrist throughout her stay on the medical floor.”

     Mirkin also stated that respondent had sitters “throughout her stay on the medical
     floor.”

¶6       Mirkin testified that she first saw respondent on the medical floor on May 25,
     2013. She had previously spoken to other staff members and had reviewed “other
     people psychiatry progress notes, nursing notes, doctors notes.” Mirkin stated that
     respondent was hospitalized for “both” psychiatric and medical treatment. Mirkin
     noted that this was not respondent’s first hospitalization. She had been admitted to
     Mt. Sinai’s psychiatric unit in January 2013 “with similar presentation.” According
     to Mirkin, respondent was admitted again in April. There had been “multiple prior

     requirement for a hearing set forth in section 3-611 of the Mental Health Code. See 405
     ILCS 5/3-611 (West 2012) (“the court shall set a hearing to be held within 5 days *** after
     receipt of the petition”). Multiple “case management orders” were entered thereafter
     continuing the date for the hearing. Although the appellate court makes no mention of it, an
     amended petition for involuntary admission was filed on June 11, the day of the hearing.
     That petition appears to differ from the original petition in that (1) it was no longer alleged,
     as a basis for involuntary admission, that respondent “could be reasonably expected to
     engage in conduct” that might physically harm herself or others, and (2) a report before
     disposition was attached—with supporting documentation from Kurtz and an “attending
     psychiatrist”—addressing an alternative treatment setting. The deleted allegation may have
     been in furtherance of a recommendation that respondent, who was homeless, be sent to a
     nursing home. We note, in passing, that Kurtz, in her statement, referred to having seen
     respondent “on psychiatric unit during previous admission.” Dates are not provided, so it is
     not clear when that “previous admission” might have been. In any event, the parties do not
     accord the filing of the amended petition any significance, and respondent does not
     complain that the hearing in this case was untimely. Therefore, we will not further address
     that procedural aspect of the case.
          2
            Dr. Mirkin testified that she graduated from medical school in St. Petersburg, Russia.
     At times, the syntax of her testimony corroborates the inference that English is not her first
     language. Grammatical lapses will not be noted hereafter.



                                                  -3-
     hospitalizations.” Mirkin diagnosed respondent as suffering from schizophrenic
     disorder, stating that respondent had suffered from that malady for years.

¶7       Mirkin described, in detail, the symptoms respondent had exhibited: “[S]he was
     very delusional, very aggressive, agitated and threatening, labile and did not sleep,
     threatened staff, did not take medications for psychiatric and medical reasons.”
     Mirkin said that respondent was “much less symptomatic” at the time of the hearing
     because, pursuant to court order entered May 14, 2013, 3 respondent was taking
     prescribed medications. Though Mirkin acknowledged that respondent was “less
     symptomatic,” she maintained that respondent was still delusional, easily agitated,
     aggressive, and subject to rapid mood swings. Mirkin observed that respondent had
     a history of noncompliance in taking medications, particularly whenever she was
     discharged from the hospital. Mirkin rendered her opinion, based upon a reasonable
     degree of psychiatric certainty, that respondent was unable, because of her mental
     illness, to provide for her basic physical needs without assistance and thus should
     be treated on an inpatient basis. Mirkin recommended that respondent be treated at
     Park Shore Nursing Home.

¶8       In her cross-examination, counsel for respondent asked: “Is [respondent]
     recommended for nursing home placement because of mental health reasons or
     because of medical reasons?” Mirkin responded:

            “Because of combination of mental health reasons and medical reasons. In
        her case, her mental health conditions prevents her from taking care of her
        medical condition. When she has exacerbation of her mental illness, then she
        doesn’t take care of herself, including her many medical conditions.”

     Inquiries by counsel regarding Park Shore Nursing Home revealed that Mirkin had
     very limited knowledge thereof. However, when asked whether Park Shore
     Nursing Home provided “behavioral mental health care or whether they primarily
     provide[d] medical care to elderly senior citizens,” Mirkin replied: “Because
     [respondent’s] diagnosis is schizoaffective disorder, she could not be admitted to
     the nursing home, which does not provide care for behavioral health.”



        3
            The record indicates that medication was ordered in case No. 2013 COMH 1388.




                                               -4-
¶9         Upon further examination of Mirkin by respondent’s counsel, the following
       colloquy ensued:

            “Q. Doctor, according to the chart, you’ve indicated as of approximately
          May 28th, the respondent was ready for discharge from Mt. Sinai, correct?

              A. I had a note there. I saw her on the unit and I didn’t say that she is ready
          for discharge. I said that she does not need inpatient level of psychiatric care.

              I said this is her baseline, but I never indicated that she could be discharged
          home. There was a process going on while she was on medical floor for her to
          be admitted to the nursing home; and by my note, I stated that she does not need
          to be transferred to inpatient psych unit.

             Q. So all this time, from April 22nd to the present day, [respondent] has
          been on a medical unit and not a psychiatric hospital [sic] at the hospital?

              A. She was cleared medically only as of last Saturday. *** At that time we
          found out we’re going with a nursing home placement. There’s no point of her
          to be transferred to six—the transfer to Six East mainly because on the medical
          floor, she’s been on one-to-one supervision; and the nursing home will not
          accept anybody to the nursing home unless their 24 hours of supervision and
          psychiatric unit is more appropriate for her.

             She hasn’t been on supervision here unless she was admitted there last
          night. She hasn’t been put on one-to-one supervision.

             While on medical floor, she needed one-to-one sitter. *** Constantly, she
          needed to have supervision all of the time.

              Q. That’s one of the conditions for Park Shore to accept [respondent], that
          she goes 24 hours without having a sitter?

              A. Yes. Any nursing home inpatient, yes.”

¶ 10      Following cross-examination and after the State rested, respondent’s counsel
       moved to dismiss the petition for involuntary admission “based upon the petition
       having been filed well beyond the 24 hours after [respondent’s] admission.”
       Counsel argued that the petition was untimely filed where respondent was admitted




                                               -5-
       to the medical floor of Mt. Sinai on April 22, 2013, but was also being treated
       psychiatrically from that date.

¶ 11       Over counsel’s objection, the court allowed the State to reopen its case in order
       to adduce evidence pertinent to respondent’s motion. Speaking to the procedures
       the hospital generally employs with respect to involuntary admission, Mirkin
       explained:

              “We have—when patient is admitted to medical floor, if medical team feels
          that psychiatric treatment needed or psychiatrist needs to be seen, we feel and I
          feel and consults every day, four or five patients.

              We don’t submit any petitions for any other patients unless we start
          believing that patients need, either psychiatric admission or patient needs
          treatment against their will.

              Patients are on typical medical floor without—even now at this moment, I
          see like every day, I see four or five patients on medical floors. We do not do
          petitions unless we think the patient needs to go to court because the patient is
          noncompliant with treatment.”

       Counsel for the State asked: “Was the decision made when it was determined that
       she needed inpatient psychiatric treatment?” Mirkin responded:

              “At that time she was still on medical floor. I was not in service at that time,
          but I reviewed the chart. I thought it was appropriate when the doctor went to
          court on May 14 because it was considered that she needed psychiatric
          treatment and she was not taking medications.”

       Counsel for the State then asked: “So initially, the primary purpose for
       [respondent’s] hospitalization was for medical treatment?” Mirkin responded: “For
       both, but she was on medical floor, so we never start petitions while patient is on
       medical floor, unless we think that she needed more psych, more structured
       environment. It is not at all appropriate. We never do this.”

¶ 12       Following Mirkin’s testimony, the circuit court denied respondent’s motion to
       dismiss the petition for involuntary admission. Respondent then rested without
       testifying or presenting evidence.




                                               -6-
¶ 13       After closing argument, the circuit court granted the petition for involuntary
       admission. In its written order, the court found respondent subject to involuntary
       admission on an inpatient basis because (1) respondent’s mental illness rendered
       her unable to provide for her basic physical needs and to guard herself from serious
       harm and (2) respondent’s mental illness resulted in (a) her refusal of necessary
       treatment, (b) her inability to understand the need for such treatment, and (c) a
       reasonable expectation that, if respondent was not treated, she would suffer further
       mental or emotional deterioration. The written order also provided that respondent
       be treated at Park Shore Nursing Home, based on Dr. Mirkin’s recommendation,
       for a period of hospitalization not to exceed 90 days.

¶ 14       In respondent’s ensuing appeal, the appellate court first noted that respondent’s
       90-day period of hospitalization had expired, rendering the appeal moot, as the
       appellate court could no longer grant respondent effectual relief. 2015 IL App (1st)
       132134, ¶ 11. However, the appellate court considered and applied the public
       interest exception to the mootness doctrine to address the merits of the issues raised
       by respondent. Id. ¶ 13.

¶ 15       On the merits, the appellate court appears to have resolved this case on the
       bases of two premises: (1) respondent’s “physical” admission to the hospital was
       not synonymous with “legal” admission under article VI of the Mental Health Code
       (2015 IL App (1st) 132134, ¶ 19), and (2) the medical floor of the hospital,
       arguably, was not a “mental health facility” within the meaning of the statute,
       irrespective of whether psychiatric treatment was rendered there (id. ¶ 23). Thus,
       the appellate court affirmed the judgment of the circuit court, concluding that the
       petition for involuntary admission was timely filed.


¶ 16                                       ANALYSIS

¶ 17       Initially, we note that this appeal is moot because respondent’s underlying
       90-day admission period has expired. See In re Andrew B., 237 Ill. 2d 340, 346
       (2010). Consequently, we must determine whether an exception to the mootness
       doctrine applies. Id. One exception to the mootness doctrine allows a court to
       resolve an otherwise moot issue if the issue involves a matter of substantial public
       interest. Bettis v. Marsaglia, 2014 IL 117050, ¶ 9. Respondent argues that
       exception applies to questions posed in this appeal.



                                               -7-
¶ 18                                I. Public Interest Exception

¶ 19       The public interest exception permits review of an otherwise moot appeal when
       three requirements are met: (1) the question presented must be public rather than
       case-specific in nature; (2) an authoritative determination is needed to guide public
       officers in future cases; and (3) there is a likelihood the issue will recur. People v.
       Holt, 2014 IL 116989, ¶ 47; Andrew B., 237 Ill. 2d at 347. This exception must be
       construed narrowly and established by a clear showing of each criterion.
       Andrew B., 237 Ill. 2d at 347.

¶ 20       We believe the requisites for application of the public interest exception are
       satisfied in this case. “ ‘[T]he procedures which must be followed *** before a
       court may authorize involuntary treatment to recipients of mental health services
       are matters of a public nature and of substantial public concern.’ ” In re Lance H.,
       2014 IL 114899, ¶ 14 (quoting In re Mary Ann P., 202 Ill. 2d 393, 402 (2002)).
       Obviously, as this court acknowledged in Lance H., the same can be said of the
       procedures for involuntary commitment. Id. Moreover, we find that the
       circumstances in this case meet the second criterion for application of the exception
       because there is apparently uncertainty as to the type of facilities, or portions
       thereof, that meet the statutory definition of a “mental health facility” (see 2015 IL
       App (1st) 132134, ¶ 23 (the appellate court in this case assumed, “arguendo, that
       respondent was in a mental health facility” while citing appellate authority that
       clearly suggests otherwise)) and, relatedly, whether the type of treatment
       administered in a facility may, in itself, qualify it as a “mental health facility.” Even
       more to the point, this case presents the question of whether simultaneous, hybrid
       treatment, for both psychiatric and medical conditions, either qualifies (in the first
       instance) or disqualifies (in the second) the recipient for status as a mental health
       patient in a facility, depending upon which condition predominates. Finally, the
       third criterion for application of the exception is met because, as was the case in
       Lance H., “respondent’s own history demonstrates how this question might recur.”
       Lance H., 2014 IL 114899, ¶ 14. Dr. Mirkin testified that respondent has a history
       of noncompliance in taking medications, particularly whenever she was discharged
       from the hospital, and she has had “multiple prior hospitalizations.” As was the
       case in this instance—and is likely the case in many others—respondent
       “presented” at the hospital with interrelated psychiatric and medical problems,
       which are necessarily subject to holistic treatment, and the origins of which are not




                                                 -8-
       subject to neat temporal or treatment categorization. We see this scenario as one
       likely to recur in the general population.


¶ 21                                    II. Pertinent Statutes

¶ 22       Section 3-600 of the Mental Health Code authorizes a person 18 years of age or
       older to seek involuntary admission, “to a mental health facility,” of an individual
       18 years of age or more, who is “in need of immediate hospitalization.” 405 ILCS
       5/3-600 (West 2012). Section 1-114 of the Mental Health Code defines a “mental
       health facility” as “any licensed private hospital, institution, or facility or section
       thereof, and any facility, or section thereof, operated by the State or a political
       subdivision thereof for the treatment of persons with mental illness and includes all
       hospitals, institutions, clinics, evaluation facilities, and mental health centers which
       provide treatment for such persons.” 4 405 ILCS 5/1-114 (West 2012).

¶ 23       Section 3-601(a) of the Mental Health Code provides:

           “When a person is asserted to be subject to involuntary admission on an
           inpatient basis and in such a condition that immediate hospitalization is
           necessary for the protection of such person or others from physical harm, any
           person 18 years of age or older may present a petition to the facility director of
           a mental health facility in the county where the respondent resides or is present.
           The petition may be prepared by the facility director of the facility.” 405 ILCS
           5/3-601(a) (West 2012).

¶ 24       Section 3-601(b)(1) sets forth the aspects of a respondent’s condition that must
       be addressed in the petition. Subsection (b)(1) requires a “detailed statement of the
       reason for the assertion that the respondent is subject to involuntary admission on
       an inpatient basis, including the signs and symptoms of a mental illness and a
       description of any acts, threats, or other behavior or pattern of behavior supporting



           4
            Section 1-113 of the Mental Health Code further defines a “licensed private hospital”
       as “any privately owned home, hospital, or institution, or any section thereof which is
       licensed by the Department of Public Health and which provides treatment for persons with
       mental illness.” 405 ILCS 5/1-113 (West 2012).




                                                 -9-
       the assertion and the time and place of their occurrence.” 405 ILCS 5/3-601(b)(1)
       (West 2012).

¶ 25       Section 3-602 of the Mental Health Code requires that the petition be
       “accompanied by a certificate executed by a physician, qualified examiner,
       psychiatrist, or clinical psychologist which states that the respondent is subject to
       involuntary admission on an inpatient basis and requires immediate
       hospitalization.” 405 ILCS 5/3-602 (West 2012). The certificate must evince an
       examination of the respondent “not more than 72 hours prior to admission” and
       must contain “other factual information relied upon in reaching a diagnosis, and a
       statement as to whether the respondent was advised of his rights under Section
       3-208.” Id.

¶ 26      Finally, section 3-611, at issue here, provides:

          “Within 24 hours, excluding Saturdays, Sundays and holidays, after the
          respondent’s admission under this Article, the facility director of the facility
          shall file 2 copies of the petition, the first certificate, and proof of service of the
          petition and statement of rights upon the respondent with the court in the county
          in which the facility is located. Upon completion of the second certificate, the
          facility director shall promptly file it with the court. The facility director shall
          make copies of the certificates available to the attorneys for the parties upon
          request. Upon the filing of the petition and first certificate, the court shall set a
          hearing to be held within 5 days, excluding Saturdays, Sundays and holidays,
          after receipt of the petition. The court shall direct that notice of the time and
          place of the hearing be served upon the respondent, his responsible relatives,
          and the persons entitled to receive a copy of the petition pursuant to Section
          3-609.” 405 ILCS 5/3-611 (West 2012).


¶ 27                                          I. Merits

¶ 28       The parties’ arguments concerning the timely filing of the petition focus on two
       questions. First, under the circumstances, did the medical floor of Mt. Sinai qualify
       as a “mental health facility” as specified in article VI of the Mental Health Code?
       Second, what constitutes “admission” for purposes of section 3-611?




                                                - 10 -
¶ 29                                 A. “Mental Health Facility”

¶ 30       Respondent contends that the appellate court erred when it failed to find that the
       medical floor of Mt. Sinai—where she was treated for medical and psychiatric
       conditions—qualified as a “mental health facility,” as defined by the Mental Health
       Code. Respondent observes that the Mental Health Code broadly defines a “mental
       health facility” as a private facility, or a section thereof, or a facility operated by the
       State or its political subdivisions, that (1) is licensed by the Department of Public
       Health and (2) provides treatment for persons with mental illness. See 405 ILCS
       5/1-114 (West 2012). She observes that section 1-114 does not require that a mental
       health facility have a primary purpose of treating individuals with mental illnesses.
       Respondent notes that Mt. Sinai is a licensed general hospital that—as Dr. Mirkin
       testified—regularly provides treatment to people with mental illnesses on its
       medical floors, as well as in the psychiatric unit. Respondent thus submits, relying
       upon the psychiatric treatment she received on a medical floor of the hospital, that
       the medical floor qualified as a “mental health facility” as defined by the Mental
       Health Code.

¶ 31       Respondent takes issue with the appellate court’s reliance upon In re Moore,
       301 Ill. App. 3d 759, 766 (1998), arguing that Moore’s narrow construction of the
       term “mental health facility”—with respect to hospitals, meaning only “[t]hose
       sections or units” specifically dedicated to the treatment of mentally ill patients—is
       not consistent with the “current reality,” in which psychiatric services are provided
       in diverse venues offering both medical and psychiatric treatment. Respondent
       notes, for example, that the Illinois Department of Human Services website directs
       that those suffering psychiatric emergencies go, or be taken, to the emergency room
       at their local hospital. 5 Respondent also points to section 3-606 of the Mental
       Health Code, which provides that a peace officer “may take a person into custody
       and transport him to a mental health facility when the peace officer has reasonable
       grounds to believe that the person is subject to involuntary admission on an
       inpatient basis and in need of immediate hospitalization to protect such person or
       others from physical harm.” 405 ILCS 5/3-606 (West 2012). Respondent states that
       the appellate court “has interpreted this section, and has applied it to hospital

           5
           See Mental Health, Ill. Dep’t Hum. Servs., http://www.dhs.state.il.us/page.aspx?
       item=29735 (last visited Sept, 8, 2017).




                                                 - 11 -
       emergency room departments without question though, according to its language,
       that section applies specifically to ‘mental health facilit[ies].’ ” 6 Further, she asks
       us to take judicial notice of 94 involuntary admission petitions, filed over a
       22-month period (September 2014 to June 2016), by hospitals that—according to
       respondent—lack mental health units. 7

¶ 32       Respondent concludes: “To construe the Code as applying only to distinct
       psychiatric units would result in disparate treatment of individuals with mental
       illnesses based on the location of their treatment. *** If this court affirms the
       appellate court’s decision in In re Linda B., people could be held in scatter beds[8]
       on medical floors or in emergency rooms without their consent and without the
       legal protections the Code guarantees.” Further, to the extent that the treatment
       afforded a patient in a facility may affect the statutory category into which the
       facility properly fits, the respondent argues that “respondents [should not] have
       different rights at different times dictated by the status of their non-psychiatric
       health. Individuals without comorbid medical conditions who could be admitted
       directly to psychiatric units would be afforded the Code’s protections of notice,
       right to counsel, and their day in court, whereas recipients with serious comorbid
       conditions would not.” (Emphasis in original.)

¶ 33       As we understand the State’s position—or positions—the State first advocates
       for a bright-line rule, relying upon Moore, arguing that the legislature intended that
           6
              Respondent cites In re Demir, 322 Ill. App. 3d 989, 990-92 (2001), and In re
       Joseph P., 406 Ill. App. 3d 341, 348 (2010), overruled on other grounds by In re Rita P.,
       2014 IL 115798, ¶¶ 33-34.
            7
              Public documents, such as those included in the records of other courts and
       administrative tribunals, fall within the category of “readily verifiable” facts capable of
       instant and unquestionable demonstration of which a court may take judicial notice.
       Cordrey v. Prisoner Review Board, 2014 IL 117155, ¶ 12; May Department Stores Co. v.
       Teamsters Union Local No. 743, 64 Ill. 2d 153 (1976). The fact that the referenced
       petitions were filed meets the criteria for judicial notice; that the hospitals in question
       lacked designated psychiatric facilities turns out to be not so readily verifiable. We decline
       to take judicial notice of respondent’s representation in that respect. In the end, it makes no
       difference in our analysis or the outcome.
            8
              “Scatter beds” is a term used in the psychiatry field to refer to psychiatric patient
       placement in beds designated for general medical treatment throughout a medical facility,
       rather than in devoted psychiatric units. Tami L. Mark et al., Psychiatric Discharges in
       Community Hospitals With and Without Psychiatric Units: How Many and for Whom?, 61
       Psychiatric Services 562 (2010).



                                                   - 12 -
       section 3-611 only apply when a patient is admitted to a facility or section thereof
       specifically designated as, and operating exclusively as, a “mental health facility.”
       The State notes that Moore held the language of the pertinent “statutory provisions
       recognizes that there may be sections within a hospital devoted to treatment of
       mentally ill patients” and concluded “[t]hose sections or units, and not the entire
       hospital, are mental health facilities for purposes of the involuntary admission
       provisions of the Code.” Moore, 301 Ill. App. 3d at 766.

¶ 34       However, the State also appears to concede that the type of treatment provided
       to a patient is relevant in determining the kind of facility in which the patient
       receives treatment. The State acknowledges, for example, that “section 5/1-114
       implicitly suggests that an emergency room could be considered a mental health
       facility as a ‘section’ of a private hospital when used ‘for the treatment of persons
       with mental illness.’ ” Notwithstanding, the State submits “[t]hat does not alter the
       calculus here, where Dr. Mirkin’s testimony made clear that respondent was
       admitted for medical care, and in addition to that care, received psychiatric care.”
       By that acknowledgment, the State appears to retreat from espousing a bright-line
       rule, such as that announced in Moore, seemingly advocating for a
       primary-purpose-of-treatment test and minimizing the significance of the medical
       venue where psychiatric treatment is provided.

¶ 35       We note, initially, that it is far from “clear,” based upon the only testimony at
       the hearing—Dr. Mirkin’s—that it was respondent’s medical condition alone that
       brought her to someone’s attention and resulted in her hospitalization or even that
       her medical condition was the primary factor in her hospitalization and treatment.
       The certificates filed in support of the petition for involuntary admission do not
       suggest a contrary inference. Though the State, at the hearing in this matter,
       attempted to solicit Mirkin’s acquiescence to the proposition that, “initially, the
       primary purpose for [respondent’s] hospitalization was for medical treatment,”
       Mirkin responded—contrary to the State’s suggestion otherwise in its brief 9—that

           9
             The State asserts, in its brief, that “the primary purpose of respondent’s treatment was
       to address her deteriorating physical condition” (emphasis added) and “[o]nce her physical
       health had been stabilized, respondent was moved to a psychiatric floor, and the petition
       for involuntary treatment was filed within 24 hours.” We find no clear support in the record
       for either proposition. Mirkin declined to subscribe to the proposition the State now asserts,
       and her testimony was ambiguous as to whether respondent was moved to a psychiatric



                                                  - 13 -
       respondent was admitted for “both” psychiatric and medical treatment. In fact,
       Mirkin’s testimony indicated that it was respondent’s psychiatric condition that led
       to her acute medical problems: “In her case, her mental health conditions prevents
       her from taking care of her medical condition. When she has exacerbation of her
       mental illness, then she doesn’t take care of herself, including her many medical
       conditions.” Mirkin indicated that respondent exhibited “agitated and very angry
       behaviors before she was admitted in [the] medical floor,” and Mirkin
       acknowledged that respondent was “followed by a psychiatrist throughout her stay
       on the medical floor” and had sitters “throughout her stay on the medical floor.”

¶ 36       It would seem to us that respondent’s psychiatric treatment and supervision on
       the medical floor were at least as comprehensive and structured as anything she
       might have received in the psychiatric unit, which the State has to concede is a
       “mental health facility.” We think most people of ordinary sensibility would agree
       with the application of abductive reasoning in this instance and conclude that a
       facility, or section thereof, capable of providing mental health services, that does in
       fact provide the individual mental health services, is a mental health facility. 10 To
       find otherwise is to exalt a facility’s self-designated nomenclature over its actual
       function. We decline to do so.

¶ 37       And there is no reason to do so. The legislature made the definition of “mental
       health facility” extremely broad so as to encompass any place that provides for “the
       treatment of persons with mental illness.” 405 ILCS 5/1-114 (West 2006). It bears
       repeating that the Mental Health Code defines a “mental health facility” as “any
       licensed private hospital, institution, or facility or section thereof, and any facility,
       or section thereof, operated by the State or a political subdivision thereof for the


       unit and, if so, when; the same can be said of Kurtz’s documentary reference to having seen
       respondent on a “psychiatric unit during [a] previous admission.” Similarly, elsewhere in
       the State’s brief, the State asserts that “Dr. Mirkin’s testimony was clear that respondent
       was admitted to the emergency room at Mount Sinai Hospital, but was then placed on a
       medical floor for weeks to address her underlying health concerns.” Although we might
       assume that respondent entered the hospital via the emergency room, the term “emergency
       room” does not appear in this record, and Dr. Mirkin never testified that respondent was
       admitted there.
            10
               With no intent to be flippant, the abductive process is probably never better put than
       in this common expression: If it looks like a duck, swims like a duck, and quacks like a
       duck, then it is probably a duck.



                                                  - 14 -
       treatment of persons with mental illness and includes all hospitals, institutions,
       clinics, evaluation facilities, and mental health centers which provide treatment for
       such persons.” (Emphases added.) 405 ILCS 5/1-114 (West 2006). The definition
       could not be more comprehensive. The legislature sought to include within its
       ambit the whole facility or a section thereof and private as well as public facilities.
       The salient feature of the definition is that it applies to any facility, or any part of a
       facility, that provides for “the treatment of persons [afflicted] with mental illness.”
       What the facility is called, if and when it performs some other function, is
       irrelevant. In those instances in which a facility or section of a facility provides
       psychiatric treatment to a person with mental illness—as was the case here—it
       qualifies as a “mental health facility” for purposes of the Mental Health Code’s
       application.

¶ 38       As this court has repeatedly acknowledged, the administration of involuntary
       mental health services involves a “ ‘ “massive curtailment of liberty.” ’ ” In re
       Robert S., 213 Ill. 2d 30, 46 (2004) (quoting In re Barbara H., 183 Ill. 2d 482, 496
       (1998), quoting Vitek v. Jones, 445 U.S. 480, 491 (1980)). As aptly noted in In re
       Torski C., 395 Ill. App. 3d 1010, 1018 (2009), the provisions of the Mental Health
       Code reflect legislative recognition that civil commitment is a deprivation of
       personal liberty, and the purpose of its procedures is to provide adequate safeguards
       against unreasonable commitment. We believe the legislature enacted a broad
       definition of “mental health facility” to further those ends. Appellate decisions
       inconsistent with our holding herein are hereby overruled.

¶ 39       In today’s era of integrated, holistic health care, we believe it is unrealistic to
       think that medical personnel on a medical floor or in an emergency room—or
       anyone for that matter—would not recognize and report someone with psychiatric
       symptoms as striking as respondent’s, and that psychiatric specialists and
       structured treatment would not be brought to bear, irrespective of the medical
       environment wherein the patient is housed. On the other hand, one might well
       understand how a patient could be treated psychiatrically, involuntarily, in facilities
       not specifically designated as “mental health facilities” and thus be deprived of the
       Mental Health Code’s safeguards. It could well have happened here.

¶ 40       However, we do not know it happened here because the record does not reflect
       that, prior to the filing of this petition on May 9, 2013, respondent was an




                                                 - 15 -
       involuntary recipient of psychiatric services in the hospital. We can readily assume,
       at some point in time, she resisted psychiatric treatment, but we do not know for
       certain when that occurred. Here, we address the second question posed at the
       outset of our analysis: What constitutes “admission” for purposes of section 3-611?

¶ 41        There is no dispute that respondent was physically admitted to the hospital as a
       patient on April 22, 2013. The petition for involuntary admission states as much. 11
       However, nothing in this record identifies the capacity in which respondent was
       admitted, i.e., whether she was a voluntary or involuntary recipient of treatment. At
       oral argument, counsel for respondent conceded as much, but she argued that the
       evidence suggested that respondent was there involuntarily. Counsel for the State
       countered that the issue of consent to treatment was not developed at the June 11
       hearing and that it was unclear on what date respondent became noncompliant or
       treatment became involuntary. Pressed upon this point at oral argument, counsel for
       respondent noted that she tried at the hearing to ask Dr. Mirkin by what legal
       authority treatment was provided to respondent—consensual or otherwise—but the
       trial court sustained the State’s objection that the question was beyond the scope of
       direct examination. Counsel explained to this court: “Then there was a decision that
       that was not needed to be covered in any kind of case-in-chief, because of trial
       strategy.” Counsel did not elaborate on, and we cannot conceive, what the aim of
       that strategy would have been.

¶ 42       What we are left with is bare-bones evidence of physical admission to the
       hospital, with some evidence of communication between hospital personnel and
       unidentified family members of respondent. Respondent’s daughter was
       specifically identified in the petition for involuntary admission. There was no
       evidence as to the exact means by which respondent came to the hospital or how
       she was admitted there. For all we know, respondent may have been persuaded to
       go there voluntarily by family members. Treatment may have been consensual for a
       time. As the State suggests, it is unclear what date respondent became
       noncompliant or treatment became involuntary.



           11
            It also states that respondent was admitted to the “Mental Health Facility/Psychiatric
       Unit” on that date.




                                                 - 16 -
¶ 43       During oral argument, counsel for respondent was asked whose responsibility it
       was to show respondent was previously in the hospital involuntarily. Counsel for
       respondent would place that burden on the State, but we believe it is respondent’s
       burden. It is well established that, on appeal, the party claiming error has the burden
       of showing any irregularities that would justify reversal. Flynn v. Vancil, 41 Ill. 2d
       236, 241 (1968). Error is never presumed by a reviewing court; it must be
       affirmatively shown by the record. Id. at 241-42. It is the appellant’s burden to
       present a sufficiently complete record of the proceedings at trial to support a claim
       of error, and any doubts that may arise from the incompleteness of the record will
       be resolved against the appellant. Williams v. BNSF Ry. Co., 2015 IL 117444, ¶ 31.

¶ 44       Counsel for respondent was aware of the significance of respondent’s legal
       status prior to the filing of the petition; she attempted, unsuccessfully, to
       cross-examine Mirkin on that very point during the June 11 hearing. She could
       have revisited that issue in her portion of the case, but she informed us during oral
       argument that she decided not to do so. In order to establish untimely filing of the
       May 9 petition, respondent had to establish that her initial period of hospitalization
       and psychiatric treatment was involuntary. Whether she could have done so or not,
       respondent’s counsel did not make that record.

¶ 45       If the initial treatment was not rendered against respondent’s will, which is
       entirely possible—it is reasonable to infer that some change in respondent’s
       volitional disposition might have prompted the filing of the petition, after weeks of
       treatment—then we have a situation governed by this court’s analysis in
       Andrew B., as the State contends. In that case, this court acknowledged what would
       seem obvious: that a patient’s legal status within a facility may change while the
       patient is a resident there.

¶ 46       In Andrew B., respondent voluntarily entered the facility for treatment but later
       expressed a desire to leave. A petition for involuntary admission was filed but was
       later voluntarily dismissed by the State. The court ordered respondent’s discharge;
       however, respondent was not physically released. Instead, the next day a petition
       was filed for respondent’s emergency admission by certificate under section 3-600
       of the Mental Health Code. That petition, like the previous one, was then
       voluntarily dismissed by the State, and the court again ordered respondent’s
       discharge. Again, respondent was not released. Yet another petition was filed for




                                               - 17 -
       emergency admission pursuant to section 3-600. The circuit court ultimately
       granted the petition and, en route to that disposition, denied respondent’s motion to
       dismiss, wherein he had argued, because he was never physically released pursuant
       to the court’s previous discharge orders, his continued detention at the facility
       violated his rights under the Mental Health Code and entitled him to a full and
       complete release. Andrew B., 237 Ill. 2d at 343-45.

¶ 47      The appellate court affirmed, rejecting respondent’s argument that the petition
       seeking his involuntary admission was untimely filed under section 3-611 of the
       Mental Health Code. In re Andrew B., 386 Ill. App. 3d 337 (2008).

¶ 48       We reached the same result. In upholding the order of the circuit court and
       rejecting respondent’s contention that the emergency petition was untimely filed,
       we noted that “the Code refers to ‘admission’ in a legal sense to describe the
       individual’s legal status” within a facility. Andrew B., 237 Ill. 2d at 350. “In other
       words, section 3-611’s reference to ‘admission’ is not always limited to the
       individual’s original physical entry.” Id. Andrew entered the facility on a voluntary
       basis, but while there, his legal status changed pursuant to the filing and granting of
       an emergency petition for involuntary admission.

¶ 49       The takeaway, for our purposes, is that legal status may change while one is in a
       mental health facility—and that could well be the case here. Respondent has not
       demonstrated that her physical entry into the facility, and her initial treatment there,
       were involuntary. Thus, she has not demonstrated that error occurred, that the
       petition for involuntary commitment was not timely filed.

¶ 50      This court is not bound by the appellate court’s reasoning and may affirm on
       any basis presented in the record. People v. Williams, 2016 IL 118375, ¶ 33. We
       apply that principle here.

¶ 51      For the foregoing reasons, the judgment of the appellate court is affirmed.


¶ 52      Affirmed.




                                                - 18 -